Citation Nr: 1749146	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August to December 1995 as part of his service with the United States Army National Guard.  In May 2016, he testified at a Travel Board hearing before the undersigned. A copy of the hearing transcript is associated with the claims file. 

A September 2016 Board decision reopened the claim of service connection for a left ankle disorder, and remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A claim for bilateral lower extremity pitting edema was also remanded at that time.  In a May 2017 rating decision, service connection for pitting edema of the left and right lower extremities was granted, each rated as noncompensable (zero percent) effective June 26, 2009.  As such, the Veteran's claim for service connection for bilateral lower extremity pitting edema is no longer before the Board. 

In October 2017, the Veteran requested reconsideration for his claim for service connection for a heart condition which was denied in a September 2017 rating decision confirming the previous denial.  In a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) proposed to sever service connection for hypertension.  At this point, however, while the severance of service connection for hypertension has been proposed, such has not been implemented and the service connection claim for a heart condition as secondary to hypertension remains pending.  Specifically, the AOJ noted in the September 2017 rating decision, that if the final severance of hypertension does not occur, their decision regarding service connection for a heart condition would be reconsidered.  Thus, those issues remain pending before the AOJ for further development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the Board's September 2016 remand, the appellant was afforded a VA examination in January 2017.  While the January 2017 examiner determined the left ankle disorder was less likely than not caused by an in-service injury, the identified disabilities were not adequately addressed.  Specifically, the examiner determined the left ankle symptoms were not related to the in-service ankle sprain but there was no discussion of whether the left ankle osteoarthritis was related to service.

In addition, the appellant subsequently submitted a private treatment report noting assessments including sprain of left talofibular ligament, sequela; transient synovitis, left ankle and foot; and anterior soft tissue impingement.  Although he has submitted a favorable medical opinions dated in June 2016 and June 2017 from a private clinician, the opinions are not sufficient by itself to establish service connection, as it they are not supported by sufficient rationale.  Thus, further development is warranted.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records and associate them with the claims file.

2.  Return the record to the January 2017 VA examiner for an addendum opinion regarding the nature and etiology of any current left ankle disorder.  If that examiner is unavailable, or if another examination is deemed necessary, the AOJ should arrange for such.  The entire claims file must be reviewed by the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The examiner should review the record and provide a current diagnosis for the left ankle disorder and provide the following opinion: 

Is it at least as likely as not (a 50 percent probability or greater) that any current left ankle disorder, to include any diagnosed osteoarthritis; sprain of left talofibular ligament, sequela; transient synovitis; and anterior soft tissue impingement, had its onset during a period of ACDUTRA or is otherwise etiologically related to active service?

The examiner must acknowledge the symptoms the appellant experienced during, and after discharge from service and discuss any lay and medical evidence of continuity of symptomatology.  The examiner should also review the assessments noted in the May 2017 private Southeast Orthopedic Specialists private treatment report and reconcile any discrepancies. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

3.  After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

